TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00139-CV




 In re WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and Congress LP;
                          and WC 3rd and Congress GP, LLC




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Real party in interest the Mitte Foundation has filed an unopposed motion for

reconsideration of stay. Mitte asks the Court to reconsider its stay of a trial-court hearing that

was previously set for 9:00 a.m. on Monday, March 9. Earlier today, the Court had stayed the

hearing because Mitte indicated that it should not be required to proceed with it until this Court

resolved the pending mandamus proceeding, which challenged the trial court’s order allowing

Mitte to depose Nate Paul.

               Mitte now informs the Court that it withdraws its request to depose Paul and that

the parties will be filing a joint motion to dismiss the mandamus proceeding as moot. The Court

grants the motion to reconsider and lifts today’s order staying the hearing. The Court encourages

the parties to promptly resolve the bond issue so that the related appeal may proceed.

               It is ordered on March 6, 2020.



Before Chief Justice Rose, Justices Triana and Smith